DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
 Claims 1-9 and 21-22, 25 and 27-34 are pending. 
Claims 1, 7, 22, and 28 have been amended.
Claims 9 has been withdrawn.
Claims 10-20, 23-24 and 26 have been canceled.
New claims 30-34 have been added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 21-22, 25, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al (US 2018/0016678 A1) in view of Sun et al (2015/0143677 A1), further in view of Lei et al (US 20180269067A1).
Regarding claim 1, Fenwick discloses an article comprising a diffusion barrier layer (buffer layer) and a rare earth oxide of fluoride corrosion or erosion resistant layer deposited on a surface of a substrate (body) [0017].  Fenwick discloses both layers may be deposited by CVD, PVD or ALD and may have a porosity of 0% [0033] (porosity-free). Fenwick discloses the rare earth oxide of fluoride corrosion or erosion resistant layer comprises materials comprising metals such as Y, Zr, Er, and Al.
Fenwick does not teach the corrosion/erosion resistant layer comprises about 1 mol% to about 40 mol% of a first metal and about 1 mol% to about 40 mol% of a second metal, wherein the rare earth metal containing fluoride coating comprises a homogenous mixture of the first metal and the second metal, and expressly wherein the rare earth metal containing fluoride coating is free of surface fluorination.
However, Sun teaches rare earth materials including those taught by Fenwick such as Y, Zr, and Er, and additional metals including, Hf, Sc, and Sm, [0023] for erosion resistance in similar uses to Fenwick.  Sun teaches the percentages of each component are adjusted to optimize flexural strength and erosion rate of the coating and that one of skill in the art can optimize the formula with minimal experimentation [0022]-[0023].  Regarding a homogenous mixture of a first metal and a second metal, Fenwick teaches the layering of materials and interdiffusing the layers through annealing but Lei teaches ALD deposited materials that are better intermixed if co-deposited [0053] thereby providing a homogenous mixture of materials [0047].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the known erosion resistant materials as disclosed by Fenwick and Sun with a combination of at least 2 metals including Zr, Hf and Al by ALD co-deposition as taught by Lei (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) See MPEP 2143).  Since the percentages of metals is recognized as result-effective variables, i.e. a variable which achieves a recognized result in particular with regard to flexural strength and erosion rate of the coating as taught by Sun, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to adjust the percentages of each component of the coating so the first and second metals each comprise between about 1 mol% to about 40 mol%  to yield an expected result of optimal flexural strength and erosion rate for the particular application and provide a rare earth fluoride erosion/corrosion resistant layer that is better mixed and thus is homogenous.  The erosion resistant layer being made of the same materials and by the same process of ALD co-deposition would be expected to provide the same characteristic of being free of surface fluorination.  Although the limitation “as deposited” is a product by process limitation and the patentability of a product does not depend on its method of production, Fenwick in view of Sun and Lei teaches the layers “as deposited” as pore free as set forth above. 
Regarding claim 2, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick teaches the erosion resistant layer (rare earth metal containing coating) may have a thickness of from 20 nm – 1 µm [0051].
Regarding claim 3, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick teaches the article is a processing chamber component such as a chamber wall, a shower head, a nozzle, a plasma screen, or a gas line and may be used on all types of components [0018].
Regarding claim 4, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick teaches the body (component) may be made of aluminum, stainless steel or other suitable material.
Regarding claim 5, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick and Sun teach the application of materials including rare earth metals such as yttrium, erbium, scandium and samarium.
Regarding claim 6, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick and Sun both teach the use of materials comprising yttrium and zirconium as set forth above. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the known erosion resistant materials as disclosed by Fenwick and Sun with a combination of at least 2 metals including yttrium (as the first metal) and also comprising Zr as taught by Fenwick and Sun (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) See MPEP 2143).  Although Fenwick does not expressly teach about 1 mol% to about 40 mol% zirconium metal Sun teaches coatings with about 10 mol% to about 30 mol% and teaches the percentages of each component are 
Regarding claims 7 and 34, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and although Fenwick, Sun and Lei do not expressly teach the particular fluoride coatings of YxZryFz, YwZrxHfyFz, YvErwZrxHfyFz, YxHfyFz , ErxZryFz, ErwZrxHfyFz, or ErxHfyFz. Fenwick and Sun teach the use of materials comprising yttrium, zirconium, erbium, hafnium as set forth above. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the known erosion resistant materials as disclosed by Fenwick and Sun a combination of any of them to co-deposit as taught by Lei to produce coatings including YxZryFz, YwZrxHfyFz, YvErwZrxHfyFz, YxHfyFz, ErxZryFz, ErwZrxHfyFz, or ErxHfyFz
Regarding claim 21, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick teaches the coating forms an adsorption layer and reacts with a reactant [0033] thus with co-deposition as taught by Lei comprises the product of a co-adsorption layer comprising the first metal and the second metal and a reactant. 
Regarding claim 22, 
 Regarding claim 25, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick further teaches the diffusion barrier (buffer layer) as having a thickness of from 10 to 100nm.
Regarding claim 28, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and Fenwick further teaches the erosion resistant layer (rare earth metal fluoride layer) as having a thickness of from 20 to 1µm and the diffusion barrier (buffer layer) as having a thickness of from 10 to 100nm resulting in a ratio of about 5:1 to 1:100.
Regarding claim 29, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and teaches a co-deposited coating.
Regarding claim 30, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and teaches a co-deposited coating. Since the materials and process of providing the fluoride coating are materially the same the product would be expected to have the same characteristics of uniformity at an angstrom scale.
Regarding claim 31-32, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above and teaches a co-deposited coating. Since the materials and process of providing the fluoride coating are materially the same the product would be expected to have the same characteristics of being free of one or more metal phases from inter-diffusion and phase segregation.
Regarding claim 33,
Fenwick, Sun and Lei do not explicitly teach the inclusion of a tantalum material as an erosion resistant material to form a composition selected from the group consisting of including YxTayFz, YwTaxHfyFz, YvErwTaxHfyFz, ErxTayFz, or ErwTaxHfyFz..
However, Sun teaches ceramic materials which are formed from an oxide of Group IIIA, IIIB IVB or VB elements, or combinations thereof, have been demonstrated to provide erosion resistance to halogen comprising plasmas [0016].  Since tantalum is a Group VB element it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Ta as one of the elements co-deposited in the fluorine layer of Fenwick, Sun and Lei  in place of or in addition to other Group IIIA, IIIB IVB elements because Ta as a Group VB element is recognized by the art as a functionally equivalent metal to the Group IIIA, IIIB IVB elements such as for example Zr for providing erosion resistant materials and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  It would also therefore have been obvious to choose from among the limited number of possible elements to provide co-deposited compositions of materials as taught by Fenwick and Sun such as YxTayFz, YwTaxHfyFz, YvErwTaxHfyFz, ErxTayFz, or ErwTaxHfyFz. 

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fenwick et al (US 2018/0016678 A1) in view of Sun et al (2015/0143677 A1), further in view of Lei et al (US 20180269067A1) further in view of Cooke et al (US 2016/0336210 A1).
Regarding claims 8 and 27, Fenwick, Sun and Lei teach all of the limitations of claim 1 as set forth above.
Fenwick, Sun and Lei do not teach the buffer layer comprises a material selected from a group consisting of aluminum oxide, silicon oxide, and aluminum nitride.
However, Fenwick teaches the layer is a diffusion barrier for plasma based process chamber components [0003] and Cooke teaches a diffusion barrier material used for the same purpose [0002] comprising amorphous alumina [0010].  Because the materials are recognized in the art as being functionally equivalent as diffusion barrier layers for plasma based process chamber components, it would have been obvious to a person having ordinary skill in the art to substitute the amorphous alumina layer of Cooke for the diffusion barrier layer of Fenwick as it is merely the selection of functionally equivalent diffusion barrier coating recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.   

Response to Arguments
Applicant’s amendments and arguments presented dated 6/14/2021 have been fully considered and are convincing because upon further review of Huang, it is determined that Huang teaches that the entire fluoride layer is not melted but rather during the porosity reduction step “the energy is primarily dissipated in the top 100 μm or less of the ceramic coating, so that material more than 100 μm from the surface is not melted. More preferably material that is more than 20 μm from the surface is not melted” in order to avoid damaging the substrate [0003] and [0016] and although the porosity may be less than 0.5% it therefore must retain some level of porosity therefore, not 
However, new grounds of rejection have been applied over Fenwick in view of Sun and Lei as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784